Order entered April 22, 2022




                                                  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                         No. 05-21-00695-CV

    IN RE WALNUT HILL PHYSICIANS’ HOSPITAL, LLC D/B/A WALNUT
                  HILL MEDICAL CENTER, Relator

               Original Proceeding from the 192nd Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-17-06696

                                                 ORDER

          Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.1


                                                           /s/     LESLIE OSBORNE
                                                                   JUSTICE




1
    Justice Goldstein would grant the petition for writ of mandamus.